Citation Nr: 1110479	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from December 3, 2008, to December 2, 2009.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period from December 3, 2008, to December 2, 2009.

In his June 2009 substantive appeal, the Veteran requested a Board hearing at his local Regional Office (RO) in St. Petersburg, Florida.  Although the requested hearing was scheduled in June 2010, the hearing was cancelled per the Veteran's request on the day of the hearing.  He did not request to reschedule the hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).


FINDING OF FACT

The Veteran's gross household income for 2007, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeds the income threshold for entitlement to such treatment for the period from December 3, 2008, to December 2, 2009.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period from December 3, 2008, to December 2, 2009, have not been met.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, VA notified the Veteran in a March 2009 letter of the income discrepancy in the case, afforded him an opportunity to correct and verify the income reported for the year 2007, and provided him with forms on which to verify income for that year.  He was also advised of the criteria by which eligibility for cost-free VA care is determined, including the income threshold.  Furthermore, the Veteran was advised via telephone on several occasions of the IVM process and the applicable income threshold.

Concerning the duty to assist, the claims file contains pertinent financial documents and the Veteran's statements in support of his claim, as well as copies of correspondence from VA to the Veteran and summaries of telephone communications.  As discussed below, the Veteran independently submitted information to establish his income for the year at issue.  There is no indication from the Veteran or otherwise that any pertinent evidence remains outstanding.  

Accordingly, the Board finds that the Veteran has received adequate notice and assistance in substantiating his claim, and no further development is necessary.  Under these circumstances, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Analysis

VA is required to furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  

The Veteran was previously found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  On December 3, 2008, the Veteran completed a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free care.  

Thereafter, information obtained via the Income Verification Match (IVM) process appeared to indicate that the Veteran's gross household income for 2007 was well in excess of the applicable income threshold.  In a March 2009 letter, the Veteran was notified of this discrepancy and allowed an opportunity to correct and verify his reported income and assets for calendar year 2007.  In response, he submitted 2008 tax return information.  The Veteran was again requested to submit 2007 tax return information in an April 2009 letter.  No response was received.  Accordingly, the Veteran was notified in May 2009 of the decision to change his status from "copay exempt" to "copay required" based on a determination that his verified income for 2007 exceeded the income threshold.  In June 2009, this decision was finalized, and the Veteran was also notified he would be placed into Priority Group 8c.

The Veteran disputes the change in his copay status.  He has made several arguments, including that VA should review his "current income status," stating that he was unemployed for a portion of 2007 and throughout 2008, and that he had exhausted his unemployment benefits and was unable to afford copayments.  Additionally, the Veteran has acknowledged that his gross household income for 2007 exceeded the MTT, but he argues that his 2007 income was calculated incorrectly.  Specifically, he asserts that his 1065-K1 losses for 2007 had not been considered in determining his income.  Similarly, the Veteran argues that the information received from the Social Security Administration (SSA) and the Internal Revenue Service (IRS) was inaccurate, in that his 1065-K1 losses were improperly reported as income.  He further argues that his total salary was $91,818, less than what was reported via IVM.  See, e.g., May 2009 letter, note of May 2009 phone communication, June 2009 substantive appeal, September 2009 letter.

Concerning the calculation of the Veteran's income during 2007, for the purposes of determining eligibility for cost-free VA health care, all payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).  VA defines salary as the gross amount of earning or wages earned before any deductions are made for items such as taxes, insurance, retirement plans, and social security.  38 C.F.R. § 3.271(b).  Further, income from a business, farm, or profession includes gross income as reduced by necessary operating expenses, and any operating loss from such business may not be deducted from income derived from any other source.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses may be excluded from attributable income, to a certain extent.  See 38 C.F.R. § 3.272(g).

In support of his appeal, the Veteran has submitted an accountant-certified 2007 tax return, including his W-2 and Schedules.  The W-2 reflects gross earnings or wages of $95,078 before deducting any taxes, 401K, or social security.  The tax return also reflects additional income from interest and dividends, as well as pensions and annuities.  See 38 C.F.R. § 3.271(a)&(b).  These amounts combine for an attributable income of $99,593, before any allowable exclusions.  The Board notes that the reported net operating loss (NOL) carryover from the prior year may not be used to offset this income.  Even deducting the entire amount of the Veteran's reported medical and dental expenses of $10,464, which would not be proper, his gross household income for 2007 was $89,129.  See 38 C.F.R. § 3.272(g) (stating that unreimbursed medical expenses in excess of 5 percent of the threshold level may be excluded from income in the year they are paid).  This is well above the applicable MTT of $36,026, and the Geographic Means Test threshold of $36,250.  

The Board acknowledges that the information obtained through the IVM process appears to have incorrectly characterized the Veteran's S Corp, or 1065-K1, losses as income.  Nevertheless, his 2007 wages and earnings alone, as reflected by his W-2, exceeds the income threshold, and there is no indication of any allowable exclusions that would reduce the Veteran's attributable income to below the threshold level.  In this regard, the Board notes that S Corp losses may not be deducted from income derived from other sources, i.e., his wages and earnings.  See 38 C.F.R. § 3.271(c).  However, even if the full amount of the medical expenses and the S Corp losses were deducted from the Veteran's attributable income, which is not allowed, his gross household income for 2007 would still be over $30,000 in excess of the threshold for cost-free VA care.

Additionally, the Board acknowledges the Veteran's reported unemployment in 2008, as well as his 2008 tax information, which reflects substantially reduced wages and earnings.  However, eligibility for VA healthcare is based on attributable income during the calendar year preceding the date on which an application for care was received.  38 U.S.C.A. § 1722(f); 38 C.F.R. § 17.47(d)(4).  In this case, the application at issue was received in December 2008, covering the period of care from December 3, 2008, through December 2, 2009.  Therefore, the Board must focus on the Veteran's attributable income during the preceding calendar year of 2007 in determining his eligibility to receive VA care without a copayment.

The Board notes that the Veteran was advised on several occasions that he could complete a new health benefits application for 2009 based on reduced income for calendar year 2008, and that he could contact the local VA Medical Center (MC) concerning a waiver once he received a bill.  See, e.g., notes on May 2009 and June 2009 phone communications.  Furthermore, the Veteran was advised via telephone in June 2009 that he may possibly qualify for Priority Group 6 eligibility status based on service in Vietnam, and to contact the VAMC for further information concerning the Agent Orange Registry.  If he has not already done so, the Veteran may request reassessment of his eligibility and copay status based on updated income information, as well as contact the VAMC for further information.

In summary, the undisputed evidence of record establishes that the Veteran's gross household income for 2007 exceeded the applicable MTT of $36,026, as well as the Geographic Means Test threshold of $36,250.  Accordingly, he is not eligible for treatment in VA's healthcare system without a copayment requirement for the period from December 3, 2008, through December 2, 2009, and his eligibility status was properly adjusted by the HEC.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to treatment in the VA healthcare system without a copayment requirement for the period from December 3, 2008, to December 2, 2009, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


